DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see (pages 8-10), filed on the 11th of February, 2022, with respect to the rejection(s) of Claims 1, 5-9, 13-16 and 18-20 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2017/0139872 A1 to Ladd et al. (Ladd), in view of Publication No.: US 2015/0160719 A1 to Van Der Zanden et al. (Van Der Zanden) and Claims 2-4, 10-12 and 17 under 35 U.S.C. 103 as being unpatentable over Ladd, in view of Van Der Zanden and further in view of Publication No.: US 2020/0252980 A1 to Anand et al. (Anand) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 

Allowable Subject Matter
3.	Claims 1-3, 5-11and 13-20 (renumbered to as Claims 1-18) are allowed.
	Independent Claims 1, 9 and 26 are allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘enable a false linkup state in an Ethernet communication link based on determining that the first counter satisfies the first threshold, wherein the false linkup state in the Ethernet communication link is associated with an invalid state of the Ethernet communication link that does not allow valid data to be transmitted and received via the Ethernet communication link; and cause to transmit a message including an indication that there is a false linkup state for the Ethernet communication link to an Ethernet network device that is a link partner of the Ethernet communication link based on enabling the false linkup state in the Ethernet communication link’ in combination with other limitation(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463